Citation Nr: 1710051	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  13-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1968.  The Veteran died in October 2011; the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In October 2014 and again in January 2015 the Board remanded the current issue for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in October 2011.  The record contains an initial death certificate listing colon cancer as the cause of death, without any listed contributing causes of death.  The record also contains two amended death certificates, the     first of which lists metastatic lung cancer as the cause of death, without any listed contributing causes of death.  The second amended death certificate lists carcinoma of lung as the cause of death, without any listed contributing causes of death.  Of these, only the first death certificate is supported by the balance of the medical record.

2.  During his lifetime, the Veteran had not established service connection for any disability.

3.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents, including Agent Orange.  

4.  There is no competent evidence of rectal cancer or brain cancer during service or manifested within one year of separation from service, or of a causal link between service and either rectal cancer or brain cancer.  

5.  The preponderance of probative evidence of record shows that the Veteran's metastatic rectal adenocarcinoma caused or substantially contributed to his death.

6.  The preponderance of probative evidence of record is against a primary lung cancer having caused or substantially contributed to the Veteran's death or otherwise having hastened onset of death.  

7.  The preponderance of probative evidence of record is against atherosclerotic heart disease having caused or substantially contributed to the Veteran's death or otherwise having hastened onset of death.  



CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in November 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service and post-service treatment records, service personnel records, and VA examination reports.  To the extent an opinion was not obtained concerning whether brain cancer was related to herbicide exposure, there is no competent evidence suggesting such condition developed in service or for decades following service, or is otherwise directly related to service, to include herbicide exposure.  Accordingly, an opinion is not required.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  

The appellant was afforded a hearing in June 2014 before the undersigned to address her claim.  There is no allegation that the hearing provided to the appellant was deficient in any way, and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the October 2014 and January 2014 remand have been substantially undertaken.  Additional VA and private medical records were obtained, and requested records-based medical opinions were also were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries     v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v.    West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Claim for Service Connection for the Cause of Death

Service connection for cause of death may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability or a disability related  to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially     to cause death.  The death of a Veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death, other otherwise materially hastened onset of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2014); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cancer or cardiovascular-renal disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed      to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant presents multiple theories of entitlement to service connection for the cause of the Veteran's death:  lung cancer caused or substantially contributed to death, and the lung cancer should be presumptively service connected based on the Veteran's Agent Orange exposure in service; a brain cancer caused or substantially contributed to death, and that brain cancer was metastatic of primary lung cancer   or the brain cancer was otherwise causally related to service; or atherosclerotic cardiovascular disease caused or substantially contributed to death, and the atherosclerotic cardiovascular disease should be presumptively service connected based on the Veteran's Agent Orange exposure in service.  

Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, and certain diseases may be presumed to have resulted from such herbicide agent exposure.  338 U.S.C.A. § 1116(a)(2); 8 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). (Herbicide agents to which he is presumed to have been exposed in service are hereinafter addressed simply as "Agent Orange.")  

According to the Veteran's Naval service records, he briefly served in the Republic of Vietnam during the Vietnam Era; therefore, his exposure to Agent Orange is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

Rectal adenocarcinoma and brain cancer, which have been implicated in treatment and examination records as causing or substantially contributing to death, are not included among the list of presumptively service-connected diseases based on Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Nonetheless, the Board must still consider whether the evidence supports a causal link between service and rectal adenocarcinoma or brain cancer, including based on Agent Orange exposure in service, and the appellant may present medical evidence supporting a link between Agent Orange exposure and the Veteran's development of these diseases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran originally submitted a claim in October 2007 for service connection    for rectal cancer due to Agent Orange exposure.  The Veteran was diagnosed with rectal adenocarcinoma.  The RO denied service connection by a February 2008 decision because there was no evidence showing Vietnam service or Agent Orange exposure and because the condition was not a condition for which presumptive service connection could be established based on Agent Orange exposure.

Subsequently, service personnel records obtained in March 2008 supported the Veteran's presence in Vietnam during the Vietnam Era on a temporary duty assignment.  While the Veteran initiated an appeal of the February 2008 decision, he did not perfect the appeal following issuance of the statement of the case, and the February 2008 decision became final.  

The Veteran died in October 2011.  The record before the Board is complicated    by the presence of three death certificates.  An October 2011 death certificate lists colon cancer as the cause of death, with no other listed conditions.  However, the death certificate was amended twice in November 2011.  In the first amended certificate, the cause of death is listed as "metastatic lung cancer."  In the second amended certificate, the cause of death is listed as "carcinoma of lung."  No clear explanation is presented for these amended death certificates, and, as discussed below, only the first death certificate's finding - of colon cancer (or more specifically as reflected in treatment records, rectal cancer) as the cause of death - is supported by the balance of the medical record.  All of the death certificates only list a single cause of death, providing no other disease or conditions contributing to death.  

In contrast, VA and private treatment and examination records in years prior to    his death identify metastatic rectal adenocarcinoma, first diagnosed in 2007, for which the Veteran was treated with chemotherapy, radiation, and surgical resection.  Despite treatment, the metastatic disease led to his terminal status and ultimately   his death in October 2011.  In 2011 a large brain tumor in the left frontal lobe was discovered, but it was never determined whether the brain tumor was primary or metastatic of the rectal adenocarcinoma, in part because the tumor was inoperable.  No autopsy was performed, and hence no further information was obtained concerning the Veteran's cancers.  

In response to a November 2014 supplemental statement of the case, the appellant informs in a December 2014 letter that the death certificate was "revised to match VA form which listed cause of death as Carcinoma of the Lung."  However, the Board has found no VA medical record indicating carcinoma of the lung, or any cancer of the lung, as a cause of the Veteran's death.  

The Board in an October 2014 remand observed that the Veteran's treatment records indicated he was diagnosed with rectal cancer, that the rectal cancer had become metastatic, and that diagnosed lung cancer was characterized in treatment records as secondary malignant neoplasm.  As the Board further observed in       that remand, the appellant contended that the nature of the lung cancer was not confirmed prior to death.  The Board accordingly sought an opinion to address the nature of the lung cancer and whether it was related to the Veteran's rectal cancer. 

A VA medical opinion was obtained in November 2014 based on review of the record, to address the Veteran's lung condition.  The examiner observed that rectal cancer was first diagnosed in 2007, which was treated with chemotherapy, radiation therapy, and then surgery.  The examiner also observed that the Veteran was first found to have a lung lesion by a PET scan in November 2009, which showed "tiny pulmonary parenchymal nodu[l]es but without any metabolic activity."  A chest CT in October 2010 also showed bilateral pulmonary nodules unchanged from June 2010.  A chest CT in March 2011 showed numerous lung nodules which were unchanged from the study in October 2010, but were thought to be "concerning for metastasis."  The examiner then emphasized that because no change was shown in the lung nodules over these three scans between November 2009 and March 2011, it was not clear that the nodules were malignant.  The examiner further noted that the Veteran did not undergo a lung biopsy so that it could not be determined whether the lung lesions were malignant and if so whether they were primary malignancies or were metastases of the rectal cancer.  

Thus, in short, while the Veteran's death certificate was revised first to "metastatic lung cancer" and then to "carcinoma of lung" as the cause of death, this is not shown to be supported by the medical record.  Rather, the November 2014 VA examiner notes that it is not even established that the lung nodules were malignant, whereas the Veteran's history of metastatic rectal cancer leading to death is entirely documented in the record.  

In this regard, based on the medical record as reviewed by the November 2014 examiner, the medical treatment records do not support the presence of carcinoma of the lung or even malignancy of the lung being implicated as causing or substantially contributing to death or otherwise hastening death.  The examiner noted the lesions     in the lungs shown on scans in November 2009, June 2010, and March 2011 did not reflect progressive disease or disease then found to be contributing to the Veteran's progression of illness, in contrast with the metastatic adenocarcinoma of the rectum, which treatment and examination records during the Veteran's lifetime establish as leading to the Veteran's terminal status.  


This is further supported by the July 2015 VA medical opinion provided by an oncologist.  Following review of the claims file, a VA physician  indicated that the Veteran was originally stage 1 rectal adenocarcinoma per a May 2007 biopsy, status post neoadjuvant x-ray therapy/Xeloda followed by abdominoperineal resection (APR) in September 2007, with adjuvant FOLFOX times 12 cycles completed       by 6/9/08.  CEA (carcinoembryonic antigen) started to rise in fall 2009, and the Veteran started salvage chemotherapy for recurrent (to liver) rectal adenocarcinoma in December 2009.  The examiner noted the Veteran ended up having deep vein thrombosis/pulmonary embolism in June 2010.  In summer 2011, he was found to have brain metastasis and hypermetabolic B pulmonary nodules on PET scan, with CEA being higher than it ever had in the past, which the examiner indicated was,    in his belief, to all be related to underlying rectal adenocarcinoma.  The examiner concluded that "in my best judgment, I do not believe the lung nodules to be a primary lung cancer.  

The appellant's submission in December 2014, "Death certificate: revised to match VA from which listed cause of death as Carcinoma of the lung," appears to suggest that the Veteran's death certificate was changed based on a form which was shown to someone in a position to amend the certificate.  Since treatment and examination records do not reflect the presence of any confirmed cancer of the lungs, the form she presented may likely have been one only raising a question of diagnosis of lung cancer. 

Helpfully, the appellant in February 2017 submitted a copy of a VA "Request for Outpatient Services" dated October 17, 2011, just ten days prior to the Veteran's death, which lists "Conditions for Which Services Are Requested (Description of Disability) as "CA lung with brain, spine, and liver mets / Carcinoma of Lung (162.9)."  This form is not a medical record, is not shown to have been completed by VA medical personnel, and may have been completed based only on the appellant's request that the Veteran receive outpatient services at VA expense.  The authorization remarks which follow on the form do not reflect any diagnosis of lung cancer.  Rather, they only inform, "Patient authorized bundled hospice care."  

Thus, while a hospital or nursing home clerk or clinician may have altered the death certificate based on the October 17, 2011 form to which the appellant referred in her December 2014 statement and a copy of which she submitted in February 2017, this does not support that the Veteran had carcinoma of the lung as a primary tumor; rather, it affords some explanation how the death certificate may have been altered without a basis in the Veteran's medical record.  In short, the Board finds the credibility of the revised death certificates are questionable and afforded little, if any, probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Miller v. West, 11 Vet. App. 345, 348 (1998).  This conclusion is bolstered by the fact that the revised versions of the death certificate entirely failed to mention the Veteran's metastatic rectal adenocarcinoma, which disease is thoroughly supported by numerous records of examination and treatment from the time of initial diagnosis   in 2007 up until the Veteran's most terminal treatments in October 2011. 

As the most probative evidence indicates that the Veteran did not die as a result of  a primary lung cancer, the question turns to whether his primary rectal cancer that resulted in death was related to service, or whether his atherosclerotic coronary artery disease caused or contributed to his death.  

Concerning the rectal cancer, the appellant does not contend and the evidence does not reflect that the Veteran had rectal cancer in service or for many years thereafter.  Rather, the contention is that the condition is related to the Veteran's Agent Orange exposure.  VA obtained an opinion as to whether the Veteran's rectal cancer was related to such exposure.  In the July 2015 opinion, the VA oncologist opined that herbicide exposure was not likely the cause of the Veteran's rectal cancer and subsequent liver, lung and brain metastasis.  He stated that as of July 2015, there    is no data to support the association between rectal adenocarcinoma and herbicide exposure, unlike other upper aerodigestive cancers or some lymphomas/plasma cell disorders.  There is no medical opinion to the contrary. 

Concerning the Veteran's atherosclerotic cardiovascular disease materially contributed to the Veteran's death, a VA medical opinion was obtained in December 2016.  The examiner noted that a contrast-enhanced CT scan in June    2010 showed the presence of mild atherosclerotic calcification, including "heavy atherosclerotic calcification of the abdominal aorta and its bifurcation."  However, the scan also revealed the heart size within normal limits.  The December 2016 examiner, based on review of the entire record, was "unable to discern any evidence that the Veteran's atherosclerotic disease was clinically symptomatic or contributed to his death."  Rather, the examiner noted that the treatment records in his final days reflected that the Veteran was in terminal status from metastatic colon cancer.  The examiner informed that in order for heart disease to be attributable as materially contributory as a cause of the Veteran's death, there would have to be "some discrete cardiovascular event such as a coronary thrombosis (heart attack)."  The examiner thereby concluded that complications of cancer were the more likely causes of death, and that atherosclerotic disease was "unlikely" to have materially contributed to his death.  

However, the December 2016 VA examiner's conclusion regarding atherosclerotic disease might be viewed as raising a question of the kind or source of the cancer causal of death:  "Based on the medical records documenting advanced cancer it is more likely that the Veteran's death was due to complications of cancer as noted    in the Death Certificate."  However, the examiner had previously noted in his report, "Death Certificate amended 11/23/2011 indicating Carcinoma of Lung        as immediate cause of death.  No other conditions listed as underlying causes of death."  The Board does not ultimately conclude, however, that the examiner thus meant to implicate any primary lung cancer as a cause of death.  Rather, earlier      in the report the examiner concluded that the Veteran's medical records did not support primary lung cancer as a factor in the Veteran's death.  

Specifically, earlier in the report the examiner observed that while lung nodules were first noted in November 2009 and that these were felt to be malignant based on a PET scan performed in July 2011, no lung biopsy was performed and hence it was unknown whether the lung cancer was primary or if, alternatively, the lung nodules were metastases of primary cancer elsewhere.  The examiner noted that rectal cancer was first diagnosed in 2007 and was treated with chemotherapy, radiation therapy, and surgery.  The examiner ultimately observed that the Veteran's treatment records reflected that he was terminal with colon cancer.     This is consistent with the conclusions of the November 2014 examiner, which      are consistent with the balance of the medical record, as already discussed.  

Thus, despite mentioning the findings on the death certificate, the December 2016 VA examiner's opinion against a material contribution of atherosclerotic heart disease to the Veteran's death did not, in the context of the examiner's entire examination report, implicate primary lung cancer as the cause of the Veteran's death.  Rather, the examiner noted that the nature of the lung cancer was never clarified by biopsy, and in any event the treatment record reflects that the Veteran's metastatic colon (or rectal) cancer had progressed to being terminal despite treatment.  The examiner observed that the record identified this metastatic colon cancer as causal of death, even while he did not explicitly reject as erroneous the listing of carcinoma of the lung on the November 23, 2011 version of the death certificate.  

In correspondence received in March 2017, the appellant indicated that she agreed with the medical opinion concerning the heart. 

With respect to other medical evidence of record, an August 2011 Menorah Hospital record which addresses both the Veteran's metastatic rectal cancer and newly discovered brain cancer, notes the Veteran's 140 pack-year history of smoking.  Neither that record nor any other medical treatment or examination record within the claims file provides any opinion linking the Veteran's brief, conceded exposure for Agent Orange in service to his rectal cancer or to his brain cancer.  Treatment records are consistent in reflecting that the Veteran's rectal cancer was metastatic.  While a large right frontal brain mass identified in 2011 was suggested as a possible primary tumor and not metastatic, the mass was inoperable and a definitive diagnosis was not made.  Regardless of whether the brain mass was metastatic or primary, there is no suggestion from the treatment records that the mass was metastatic from a primary lung cancer or in any way related to service.  

The diseases supported by the probative evidence of record as substantially causing  or contributing to the Veteran's death are metastatic adenocarcinoma of the rectum and brain cancer.  These diseases are not presumptive for service connection based on the Veteran's conceded exposure to Agent Orange in service.  38 C.F.R. § 3.309(e).  Moreover, the National Academy of Sciences (NAS) reviews and summarizes the scientific evidence concerning the association between exposure to herbicides and various health outcomes.  In December 2013, NAS published " Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012" (Update 2012), in which it found that there was "inadequate/insufficient" evidence to determine whether there may be an association between herbicide exposure and colorectal and brain cancers.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  The appellant has also not present medical evidence to otherwise link the metastatic adenocarcinoma of the rectum or brain tumor either directly to service or to the Veteran's exposure to Agent Orange in service.

The Board does not question the sincerity of the appellant's belief that the Veteran's death was due to disabilities related to service.  However, as a lay person, the appellant has not shown that she has specialized training sufficient to render such an opinion.  In this regard, the etiology and primary sites of cancer and the role heart disease played in the Veteran's death are matters that require medical training and expertise to determine.  Accordingly, her opinion as to such matters is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). The   Board finds the medical opinions of record to be significantly more probative than     the appellant's lay assertions. 

Similarly, while the appellant has over the course of appeal submitted copies of Board decisions on claims for other Veterans concerning cancer and Agent Orange exposure, these other decision are not precedential and ultimately do not serve to support the claim.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1303 (2016).  The Board has reviewed these submitted decisions, but does not find them persuasive.  The evidentiary records of these other veterans are in relevant respects quite different from the veteran in the present case on appeal.  Every veteran's case presents different facts which of necessity will tend to yield different outcomes.  Ultimately, the Board must make its determinations based on de novo consideration of the facts of the case being decided.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Because the weight of the probative evidence is against a finding that the Veteran suffered from a primary lung cancer, and is against a finding that atherosclerotic cardiovascular disease substantially contributed to the onset of death or otherwise hastening onset of death, service connection for the cause of death cannot be support on these bases.  

The Veteran was not during his lifetime service connected for any disability, and competent, credible evidence is not presented of a causal link between service     and any disease or disability which caused or substantially contributed to the Veteran's death or otherwise hastened onset of death.  There is also no Agent Orange presumption applicable to any disease implicated by medical evidence       as having substantially contributed to or hastened the Veteran's death and no competent, credible evidence is presented suggesting such a link.  

Thus, with the weight of competent and credible evidence against the claim on any theory of entitlement presented, service connection for the cause of the Veteran's death is not warranted.  38 C.F.R. § 3.312.

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


